Citation Nr: 0218084	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  97-28 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of an 
injury to the eyes.


REPRESENTATION

Veteran represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from June 
1981 to July 1984.  The veteran also served an additional 
period of active military service from December 1989 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  Within the referenced 
rating decision, the RO denied the veteran's claim seeking 
entitlement to service connection for residuals of an 
injury to the eyes.  The veteran has perfected a timely 
appeal with respect to this issue.

This case was previously before the Board in December 
2000, at which time it was remanded to the RO for further 
development.  Such development having been completed, the 
case is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's presently claimed residuals of burning 
in the eyes and increased sensitivity to light have been 
medically attributed to blepharitis, a condition which has 
not been related to his in-service incident wherein he 
suffered chemical burns in both eyes.

2.  The veteran has corrected visual acuity of 20/20 in 
both eyes; his reduced vision without glasses has not been 
medically attributed to his in-service chemical injury.


CONCLUSION OF LAW

The veteran's currently existing bilateral eye conditions, 
to include reduced vision without glasses and subjective 
complaints of burning and sensitivity to light, were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that with particular respect to his 
claim seeking entitlement to service connection for 
residuals of an injury to the eyes, the veteran has 
received the degree of notice which is contemplated by 
law.  The RO has specifically provided the veteran with 
copies of relevant rating actions, statements of the case, 
and supplemental statements of the case.  In December 2000 
the veteran received a copy of the Board's Remand.  These 
documents notified the veteran of the evidence needed to 
substantiate his service connection claim in accordance 
with governing VA regulation.  By way of the 
aforementioned documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA 
on his behalf.  In this manner, VA more narrowly assessed 
and articulated for the veteran his obligation to provide 
any remaining outstanding evidence, if existent, necessary 
for purposes of adequately satisfying the regulatory 
requirements for entitlement to service connection.  
Finally, the RO's rating decisions, statements of the 
case, and supplemental statements of the case provided the 
veteran with the reasons and the overall rationale for the 
determination made regarding his claim for entitlement to 
service connection for residuals of an injury to the eyes.

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary 
for purposes of substantiating his claim for service 
connection.  First, the RO made reasonable efforts to 
develop the record in that the veteran's service medical 
records were obtained and associated with the claims 
folder.  In October 1997 the RO was provided with an 
opportunity to present personal testimony at an RO 
hearing.  Lastly, the veteran has been provided with 
relevant VA examinations, and copies of the examination 
reports are of record.

Therefore, under the circumstances, VA has satisfied both 
its duty to notify and assist the veteran in this case, 
and adjudication of this appeal without remand to the RO 
for additional consideration under the new law poses no 
risk of prejudice to the veteran.  See e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the 
veteran's appeal is ready for appellate review.

II.  Service Connection.

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If a condition is not shown to be chronic, then 
generally, a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  If service connection is established 
by continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997).  In addition, service connection may also be 
granted on the bases of post-service initial diagnosis of 
a disease where the physician relates the current 
condition to the period of service.  In such instances, 
however, a grant of service connection is warranted only 
when "all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d) (2002).

In October 1997 the veteran testified that he incurred an 
injury to his eyes during service as the result of an 
initiation ceremony which took place wherein he was dunked 
in saltwater or some type of solution which caused his 
eyes to swell and burn.  According to the veteran, ever 
since this in-service incident occurred, his eyesight has 
progressively deteriorated thus, necessitating the need to 
wear eyeglasses.

A review of the veteran's service medical records confirms 
that during service in April 1982, the veteran did in fact 
participate in an initiation ceremony which caused him to 
suffer chemical burns in both eyes.  It was thought that 
the cause was detergent used during the ceremony.  On May 
4, 1982, the veteran was started on topical treatment.  At 
this time, the veteran's right eye (OD) measured visual 
acuity was 20/70, and his left eye (OS) visual acuity was 
20/30.  The reduced vision in both of the veteran's eyes 
was attributed to post-traumatic superficial scarring.  At 
this particular time, the veteran was also still 
complaining of burning and discomfort in both eyes.  On 
May 5, 1982, visual acuity was measured 20/30 OD and 20/20 
OS.  The veteran's prior vision (as noted at the time of 
his entrance examination in June 1981) was 20/20 in both 
eyes.  The veteran's separation examination report, dated 
in October 1996, indicates the veteran's corrected 
eyesight was 20/40 bilaterally.

For purposes of determining whether the veteran suffered 
from current residuals such as deteriorating eyesight, 
incurred as the result of his in-service April 1982 
incident, the veteran was scheduled for his first VA 
examination in July 1997 by a regular medical doctor.  On 
the occasion of this particular examination, the veteran 
reported a history of having to wear eyeglasses as the 
result of the chemical injury he sustained to his eyes in 
April 1982.  The veteran indicated that if he did not wear 
glasses, he had difficulty in seeing.  The veteran denied 
any history of diabetes mellitus, avitaminosis, or any 
other ocular infections.  The veteran also indicated that 
he had not sustained any other type of injury at any other 
time.  Finally, the veteran indicated the he did not have 
diplopia.  A physical examination of the veteran's eyes 
indicated that his pupils were responsive to light and 
accommodation.  It was noted that the veteran wore 
glasses.  His eyeball movements were normal.  His fields 
by confrontation were normal.  There were no obvious 
residuals of either a head injury or an eye injury which 
were noticeable at this time.  The impression was that 
there was no evidence of any existing residuals due the 
veteran's past eye injuries.

In December 1997, the veteran was examined by a 
physician's assistant.  Prior to the examination, the 
veteran's claims folder was reviewed.  The veteran 
indicated that he had not had an ophthalmology examination 
since his separation examination in October 1996.  The 
veteran also indicated that he had had his current 
eyeglasses since "early 1995."  The veteran denied other 
visual acuity issues except for his eyes hurting in bright 
sunlight.  The veteran also denied certain portions of the 
visual field as lacking.  He denied eye irritation or 
discharge since active military service, and finally, the 
veteran denied other significant issues relating to visual 
acuity.  The veteran's examiner noted that the veteran's 
visual acuity without eyeglasses was not ratable at the 
time of this examination.  With eyeglasses, the veteran 
had corrected visual acuity of 20/40 in both eyes.  It was 
noted that the veteran's visual fields were intact by 
confrontation testing.  Eyebrows, eyelids and lacrimal 
apparatus were clear without redness, swelling, discharge, 
or lesions.  Pink conjunctivae was noted.  Sclerae was 
mildly injected, right equal to left.  The veteran's 
cornea was clear, lenses without opacities.  The veteran's 
pupils were equal and reactive to light with 
accommodation.  Extraocular muscles were intact.  
Endoscopy was performed with disc and vessels and macula 
were well visualized.  The examiner's overall diagnosis 
was no objective residuals, however, the examiner noted 
that at present, there was insufficient evidence to 
warrant diagnoses of residuals of acute and transitory 
chemical conjunctivitis, absent an ophthalmology 
consultation.  The examiner noted that the veteran had 
mild visual acuity deficits as related to his in-service 
injuries to the eyes.  Myopia was opined to be stable.

In February 2002 the veteran was examined by a VA 
ophthalmologist as recommended by the veteran's December 
1997 examiner.  This examination similarly included a 
review of the veteran's claims folder.  It was also noted 
that during examination, the veteran presented a note in 
regards to the detergent used during the in-service 
ceremony.  On the description of material, there were 
several components marked as hazardous.  Physical 
examination of the veteran's eyes revealed his distant 
visual acuity without correction was less than 20/40 in 
both eyes.  With his present glasses, the veteran's vision 
improved to 20/20 -2 OD and 20/20 -1 OS.  With glasses, 
the veteran's near vision was 20/20 -1 OD and 20/20 OS.  
Pupillary examination and confrontation visual field 
testing were normal in both eyes.  Slit-lamp examination 
showed telangiectatic vessels along lid margins 
bilaterally and Meibomian wicks along lid margins 
bilaterally.  The conjunctiva was clear, the cornea had no 
superficial epithelial or stromal opacification in either 
eye.  Anterior chamber was deep and quiet.  The iris was 
normal and lens pressure was 12 OD and 14 OS.  Dilated 
fundus examination showed cup-to-disc ratio of 0.1, normal 
macula, retinal vessels and periphery in both eyes.  The 
examiner's overall impression was that the veteran had no 
present residual changes from his [in-service] remote 
ocular chemical injury.  It was noted that the veteran's 
visual acuity was 20/20 in both eyes.  According to the VA 
ophthalmologist, blepharitis in both eyes was likely 
responsible for the veteran's patient ocular discomfort, 
particularly increased light sensitivity and burning.  It 
was recommended that the veteran schedule an appointment 
at the VA eye clinic for ongoing care and assignment of 
treatment for blepharitis.

Following a close and careful review of each of the 
veteran's above-described medical examinations, the Board 
observes that the record does in fact support a finding 
that the veteran has reduced vision, which subsequently 
requires him to now wear glasses for purposes of obtaining 
increased visual acuity.  Absent this favorable finding, 
the Board has determined that the record does not support 
a finding that any decrease in the veteran's vision which 
led him to wear glasses in the first instant or change his 
eye glass prescription thereafter was due to his 
documented in-service injuries to the eyes.  

Notably, following extensive examination of the veteran's 
eyes, the veteran's most recent February 2002 examiner 
found that the veteran had no present residual changes 
from his [in-service] remote ocular chemical injury.  Any 
remaining ocular discomfort the veteran had, to 
particularly include increased light sensitivity and 
burning, was attributed by the February 2002 examiner to 
blepharitis in both of the veteran's eyes.  Based on the 
February 2002 examiner's medical conclusions, the Board 
finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection 
for residuals of an injury to the eyes, and such claim 
must be denied. 

In rendering the above decision, the Board has considered 
(1) that the veteran had 20/20 vision in both eyes prior 
to his in-service eye injuries; (2) that the veteran's 
service medical records following the veteran's eye 
injuries indicated that reduced vision in his eyes was 
attributed to post-traumatic superficial scarring; and (3) 
that a later VA examination in December 1997 also 
established that the veteran had mild visual acuity 
deficits as related to his in-service injuries to the 
eyes; however, the Board nevertheless finds that the 
veteran's most recent February 2002 examination is more 
probative regarding the etiology of the veteran's 
currently existing bilateral eye conditions, to include 
reduced vision without glasses and subjective complaints 
of burning and sensitivity to light.  See Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (in adjudicating a claim the Board is free 
to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.)  Significantly, 
the veteran's February 2002 examination was conducted by 
an ophthalmologist and included extensive testing of the 
veteran's eyes.  Because such examination also included a 
comprehensive review of the veteran's claims folder prior 
to and in conjunction with examination of the veteran, 
both the medical findings contained in the veteran's 
service medical records and his December 1997 examination 
report were considered prior to the ophthalmologist 
rendering his final medical opinion in February 2002.  
Finally, the veteran's February 2002 examiner has provided 
a complete rationale for his expressed opinions to include 
upon which principles the opinions are based and citation 
to the evidence of record upon which the opinions are 
based.  This being the case, the Board determines that 
service connection is not presently warranted for the 
veteran's reduced vision without glasses, or his 
subjective complaints of burning eyes and sensitivity to 
light.  

As the preponderance of the evidence is against the 
veteran's present claim, the benefit-of-the doubt doctrine 
does not apply, and service connection for residuals of an 
injury to the eyes must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53-55 (1990).


ORDER

Entitlement to service connection for residuals of an 
injury to the eyes is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

